Citation Nr: 0915468	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-15 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to July 
1960.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for left ear hearing loss.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for left ear 
hearing loss.   He contends that he served in a weapons 
company that fired various machine guns including the 108 
Howitzer, and he was without ear protection.  Service 
treatment records reflect  that his hearing was normal upon 
discharge.  VA examination in January 2006, showed evidence 
of hearing loss and tinnitus.  The examination report notes 
decibel levels on a graph and it is unclear whether the 
speech recognition results comply with 38 C.F.R. § 4.85(a).  
The results were not certified by an audiologist.  

At his hearing before the Board, the Veteran testified that 
he drove a truck for Merita Baking Company for 22 years.  As 
part of his job requirements the Veteran had to undergo 
regular Department of Transportation (DOT) physical 
examinations every two years.  Copies of those examination 
reports have not been associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  After obtaining any necessary 
information and authorization from the 
Veteran, an appropriate official at the RO 
should request the Veteran's physical 
examination reports from the DOT, together 
with any other medical information they 
have regarding the Veteran's hearing.  Any 
records obtained should be associated with 
the claims folder.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any currently diagnosed left 
ear hearing loss.  All testing deemed 
necessary must be conducted and the 
results reported in detail.  The claims 
file must be reviewed in conjunction with 
the exam.  For any left ear hearing loss 
found, the examiner is asked to render an 
opinion as to whether there is a 50 
percent probability or greater that it is 
related to active service.  A rationale 
for any opinion offered is required.  The 
entire claims file must be considered; 
however, attention is invited to the 
Veteran's tabbed service treatment 
records, including his entrance and 
separation examinations and VA outpatient 
clinical records.

3.  Thereafter, readjudicate the issue of 
left ear hearing loss.  If the 
determination remains unfavorable to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The Veteran 
and his representative should be afforded 
the applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



